Citation Nr: 0531919	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lower back injury.

3.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to August 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the veteran submitted additional evidence 
directly to the Board along with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).  

The claim for an initial rating higher than 10 percent for 
migraine headaches is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of neck and lower back injuries (identified as 
subluxation of C-1 and injury to the sacrum, respectively).  
He did not file an appeal.  

2.  The additional evidence since that July 2001 RO decision 
raises a reasonable possibility of substantiating these 
claims on the merits.

3.  Competent medical evidence indicates that residuals of 
neck and lower back injuries are related to military service.  




CONCLUSIONS OF LAW

1.  The RO's July 2001 decision denying service connection 
for residuals of neck and lower back injuries is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Since that July 2001 decision, new and material evidence 
has been received, so the claims of entitlement to service 
connection for residuals of neck and lower back injuries are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Residuals of neck and lower back injuries were incurred 
in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lower back injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002)].  This law eliminated the former statutory 
requirement that claims be well grounded. Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the claims has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board is aware that the veteran was not provided proper 
VCAA notification in regards to his new and material evidence 
claims.  But still, in light of the favorable outcome in this 
decision - in response to both claims, any deficiency in the 
VCAA notice is inconsequential and, therefore, no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) Pelegrini v. Principi ("Pelegrini II"), 18 Vet. App. 
112 (2004).  See, too, Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The favorable 
disposition of the claims, i.e., granting the requested 
benefits in full, renders any and all VCAA considerations of 
no consequence.

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
proscribed time period are final and binding on the veteran 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 
38 U.S.C.A. § 5108, however, a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to the claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

At the time of the July 2001 rating action that denied the 
veteran's claims of entitlement to service connection for 
residuals of neck and lower back injuries, the evidence of 
record included his service medical records, VA treatment 
records, a private chiropractor's statement, and reports of 
VA examinations.  The bases of the decisions was that the 
service medical records showed no indication of injury in 
service and that there was no evidence of chronic disability 
due to in-service injury.  In essence, the RO determined 
there was no competent medical evidence establishing a nexus 
between the veteran's then current neck and lower back 
disabilities and his military service.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

As mentioned, the veteran petitioned to reopen the claims in 
May 2003.  

Analysis

As indicated, the threshold preliminary determination is 
whether any of the newly received evidence raises a 
reasonable possibility of substantiating the claims, namely, 
whether such evidence reflects or suggests that the veteran's 
neck and lower back disabilities are related to his military 
service.  

The additional evidence for consideration includes January 
and December 2004 statements from Dr. D.L., a VA physician, 
wherein it was noted that a report shows the veteran fell 
while on active duty on March 5, 1957, and that a fall like 
that sustained could lead to a problem involving the neck and 
lower back area.  Dr. D.L. opined that the veteran's 
subluxation of C-1 and sacrum degeneration problems were 
caused by the fall during service.  

These medical reports constitute new and material evidence - 
in turn, allowing the Board to reopen the veteran's claims 
concerning his neck and lower back.  This evidence was not 
before the RO in 2001 - so it is new, and it raises a 
reasonable possibility of substantiating the claims - so it 
is material.  Thus, these claims are reopened.  See 38 C.F.R. 
§ 3.156 (2005).

Procedural considerations

(i.) Duty to assist

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claims has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the veteran has not pointed to, any pertinent 
evidence that exists and which has not been obtained.

(ii.) Bernard considerations

In the July 2003 statement of the case (SOC), the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for residuals of neck and lower back 
injuries.  As concluded immediately above, though, the Board 
finds otherwise and has reopened the claims based on the 
submission of new and material evidence.  The RO has not had 
an opportunity to conduct a de novo adjudication of the 
claims.  When the Board addresses in a decision a question 
that has not been addressed by the RO - in the first 
instance, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-4 (1993).  In this particular 
case, though, because the claims are ultimately being 
resolved in the veteran's favor, no prejudice could arise 
from the Board's initial determination on the merits of the 
claims.  

(iii.) Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Decision on the merits

The veteran contends that his current neck and lower back 
disabilities are the result of a fall in service.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, VA 
examination in June 2001 resulted in a diagnosis of cervical 
and lumbar spondylosis.  Hickson element (1) has therefore 
been satisfied as to both claims.

With respect to element (2), the service medical records show 
that on March 5, 1957 the veteran was sent back from 
temporary additional duty (TAD) at Dam Neck, Virginia, 
because of a right ankle sprain.  The Board realizes this 
record does not show any injuries to the neck and lower back 
areas at that time; however, bear in mind that service 
connection has been granted for migraine headaches due to the 
fall while on active duty wherein the veteran sustained the 
sprained ankle.  See the October 2002 Board decision and the 
November 2002 RO rating decision.  [A review of the record 
reflects that the RO's prior denials were based, in large 
part, on its determination that the service medical records 
did not indicate history of injury or fall in March 1957.]  
So, for the sake of consistency, the Board finds that Hickson 
element (2) has been met.  That is, the service medical 
records confirm the veteran sustained an injury in service.

With respect to Hickson element (3), medical nexus, Dr. D.L. 
concluded the veteran's neck and lower back disabilities were 
the result of the March 5, 1957 fall.  This medical opinion 
is unrefuted.  Hickson element (3) is therefore satisfied.

Accordingly, service connection is warranted for residuals of 
neck and lower back injuries.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
neck injury is reopened.  And upon de novo review of the 
record, service connection for residuals of a neck injury is 
granted.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
lower back injury is reopened.  And upon de novo review of 
the record, service connection for residuals of a lower back 
injury is granted.  


REMAND

3.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.  

The veteran seeks a higher disability rating for his service-
connected migraine headaches.  

The veteran's migraine headaches are currently evaluated as 
10 percent disabling under Diagnostic Code 8100, where a 10 
percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  A 30 percent 
evaluation may be assigned for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Code 8100 
(2005).

Upon review, the Board notes that the veteran was previously 
examined by VA in June 2001, over four years ago.  It appears 
that the focus of that examination was on determining whether 
his headaches were related to his military service, and not 
on evaluating the severity of the condition.  Service 
connection for migraine headaches was subsequently granted in 
an October 2002 Board decision, and a November 2002 RO rating 
decision implemented that award and assigned a 10 percent 
evaluation.  The record reflects that the veteran continues 
to receive treatment for migraine headaches.  Therefore, the 
Board believes that due to the substantial passage of time 
since that examination, and his contention that he has 
"a whole lot more migraine headaches now days than back 
then" (see correspondence received in March 2004), 
development is in order to afford him a new medical 
examination to evaluate his disability.  See e.g. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) [Court determined that 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating]; see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination].  

The Board therefore remands this claim to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
current severity of his service-connected 
migraine headaches.  The claims file must 
be made available to the examiner for 
review of the veteran's pertinent medical 
history.  All studies deemed appropriate 
should be performed and all findings 
should be set forth in detail.  The 
frequency and duration of attacks and 
description of level of activity the 
veteran can maintain during attacks 
should be noted.  The examiner should 
specifically comment on whether the 
veteran's headaches occur with 
characteristic prostrating attacks 
occurring on an average of once a month 
over the previous several months or 
whether he suffers very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability. 

2.  Then readjudicate the claim for a 
higher initial rating for the migraine 
headaches in light of the additional 
evidence obtained.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.



Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


